Sawyer, C. J.,
concurring. The question as to the competency of Eice’s testimony being an important one, I desire to add some observations to those made .by my associate. Eice is a party to the suit, and also to the transaction in issue alleged to have been had between him and Norton in the life-time of the latter, under whom the opposite parties claim title. For the purposes of the decision I shall assume, without deciding the point, that the opposite parties to Eice, being successor's in interest to Norton, who is deceased, are “representatives of a deceased person,” within the meaning of the statute of Nevada, as amended in 1879. St.Nev.1879,49. The question, then, is whether the statutes of the United States have an express, direct provision upon which the competency of Eice depends, or whether the case falls within those provisions of the United States statutes which make the competency depend upon the statute of Nevada upon the subject. The testimony was incompetent at common law, because Eice is a party to the suit, and interested in the controversy. If his testimony is competent, then it is because some statute of the United States makes it so directly by some express provision applicable to the case, or indirectly by making the competency depend upon some statute of Nevada rendering it competent. If the competency is referred to the statute of Nevada, and governed by that, then, upon the assumption stated, the testimony is inadmissible under the section referred to — the opposite party being the “representative of a deceased person.”
Section 858 of the Eevised Statutes of the United States, applicable to the case, reads as follows:
“In the courts of the United States no witness shall be excluded in any action on account of color, or in any civil action because he is a party to or interested in the issue tried, provided that in actions by or against executors, administrators, or guardians, in which judgment may be rendered for or against them, neither'party shall be allowed to testify against the other as to any transaction with or statement by the testator, intestate, or ward, unless called to testify thereto by the opposite party, or required to testify thereto by the court. In all other respects, the laws of the state in which -the court is *483held shall be the rules of decision as to the competency of witnesses in the courts of the United States in trials at common law, and in equity and admiralty.”
The competency of Eiee’s testimony depends upon the construction of the words “in all other respects.,” etc., of the last clause, in its relation to the rest of the section. Do they refer to the proviso immediately preceding, or to the main provision of the section, as limited by the proviso? Although the statute has been in some instances unconsciously changed in the Eevision, this was unintentional, as the revisors were requested to express in the Eevision, in a concise form, the statutes as they before stood; and they, doubtless, in all cases contemplated carrying out the intention as expressed in the statute authorizing the revision. Where there is any ground for doubt as to the meaning of a provision of the Eevised Statutes, an examination of the statutes as they stood before the revision will often render the meaning clear. In all cases where the revision will bear a construction in' harmony with the statutes as they before stood, that construction should be adopted.
The first act passed by congress touching this question was that of 1862, which is as follows: “The laws of the state in which the court shall be held shall be the rules of decision as to the competency of witnesses in the courts of the United States, in trials at common law,in equity and admiralty.” 12 St. 588-9. This left the whole question to be determined by the slate statute; and, under this statute, on the assumption stated, Bice’s testimony would be clearly inadmissible under the amended statute of Nevada before cited, — Eico being a party, and “the opposite party” being the “representative of a deceased person,” etc.
The next statute of the United States touching the question is found as an incongruous appendage to section 3 of an appropriation act of 1864, and reads as follows:
“Provided, that in the courts of the United States there shall be no exclusion of any witness on account of color, nor in civil actions because lie is a party to or interested in the issue tried.” 13 St. 351.
This is broad in its terms, and without exception in the case of any party in interest. Clearly, under this, Eice could not bo excluded. This provision limits the operation of the provisions of the act of 1862; so that the two sections, talren together, would read as follows :
“The laws of the state in which the court is held shall be the rules of decision as to the competency of witnesses in the courts of the United States, in trials at common law, in equity, and admiralty: provided, that in the *484courts of the United States there shall he no exclusion of any witness * * * in civil actions because he is a party to or interested in the issue tried.”
Under the statute as it thus stood, the laws of Nevada, excluding a party where the opposite party is the representative of a deceased person, is not adopted, and such party is a competent witness under the direct provision of the act of congress.
The next act of congress was that of 1865, which provides—
“ That in actions by or against executors, administrators, or guardians, in which judgment may he rendered for or against them, neither party shall he allowed to testify againt the other as to any transaction with or statement by the testator, intestate, or ward, unless called to testify thereto by the opposite party, or required to testify thereto by the court.”
This was but a limitation put upon the sweeping provision of the act of 1864, last cited, which admitted parties under all circumstances to testify, and the limitation only embraces the case of “executors, administrators, or guardians.”
It does not reach “the representatives of a deceased person.” Hence, as to such party the' statute as it before stood remains unchanged, so that, on adding this further proviso to the statute as it before stood, Eice is still a competent witness. Thus the statute stood at the date of the revision, when all these three statutes were carried into section- 858 of the Eevised Statutes. Instead of placing the first act adopting the state law first in the section it was placed last, next following the proviso, but without any intention of changing the meaning, so that the principal clause in section 858 of the Ee-vised Statutes, and its proviso, is merely a limitation upon the act of congress first passed, as stated, adopting the laws as to competency of witnesses, expressed in a little different form in the last clause of said section. Under this direct provision of the United States statutes, therefore, the testimony of Eice is admissible. From the fore-i going it will be seen that the general rule in civil actions now, as before the revision, is that the laws of the state as to the competency of witnesses govern, except that the state laws excluding witnesses on account of color, and laws affecting the competency of parties in interest to the issue to be tried, are inapplicable. The competency of such witnesses depends wholly upon the direct provisions of the United States statutes.
Upon the facts and other points discussed, and on the decree ordered, I also concur with the district judge.